 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11     ALFREDO RUDY PENA,                        1:18-cv-01527-LJO-GSA-PC
12
                              Plaintiff,         ORDER WITHDRAWING FINDINGS AND
                                                 RECOMMENDATIONS ENTERED ON
13
                   v.                            JANUARY 27, 2020
                                                 (ECF No. 10.)
14
       STUART SHERMAN, et al.,
                                                 ORDER DEEMING SECOND AMENDED
15
                              Defendants.        COMPLAINT TIMELY FILED
                                                 (ECF No. 11.)
16

17

18          Alfredo Rudy Pena (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
20          On November 5, 2018, Plaintiff filed the Complaint commencing this action. (ECF No.
21   1.) On September 16, 2019, the court screened the Complaint and dismissed it for failure to state
22   a claim, with leave to amend. 28 U.S.C. § 1915A. (ECF No. 6.) On October 21, 2019, Plaintiff
23   filed the First Amended Complaint. (ECF No. 7.)
24          On December 11, 2019, the court screened the First Amended Complaint and dismissed
25   it for failure to state a claim, with leave to file a Second Amended Complaint within thirty days.
26   (ECF No. 9.) The thirty-day deadline expired and Plaintiff within that time failed to file a Second
27   Amended Complaint or otherwise respond to the court’s order. As a result, there was no pleading
28   on file which set forth any claims upon which relief may be granted.

                                                     1
 1          On January 27, 2020, the court entered findings and recommendations, recommending
 2   that this case be dismissed for failure to state a claim, failure to comply with a court order, and
 3   failure to prosecute. (ECF No. 10.) On January 27, 2020, Plaintiff filed the Second Amended
 4   Complaint. (ECF No. 11.)
 5          In light of the fact that Plaintiff filed the Second Amended Complaint on January 27,
 6   2020, the court shall withdraw the findings and recommendations issued on January 27, 2020
 7   and deem the Second Amended Complaint timely filed on January 27, 2020.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1.      The findings and recommendations entered on January 27, 2020, are
10                  WITHDRAWN;
11          2.      The Second Amended Complaint is DEEMED timely filed on January 27, 2020;
12                  and
13          3.      The Second Amended Complaint shall be screened in due course.
14
     IT IS SO ORDERED.
15

16      Dated:     January 30, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
